Citation Nr: 1001338	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by numbness and hardness of the hands and 
fingertips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to 
February 1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
that, in pertinent part, denied service connection for 
bilateral hearing loss and for a disability manifested by 
numbness and hardness of the hands and fingertips.  The 
Veteran timely appealed.

In September 2005, the Veteran testified during a hearing 
before the undersigned at the RO.  In August 2006, the Board 
remanded the matters for additional development.

In a May 2008 decision, the Board, in pertinent part, denied 
service connection for bilateral hearing loss.

The Veteran appealed the May 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2009 Joint Motion for Remand, the parties moved 
to vacate the Board decision in part, and remand the denial 
of service connection for bilateral hearing loss to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.




REMAND

Bilateral Hearing Loss
 
In the Joint Motion, the parties essentially agreed that a 
February 2007 VA medical opinion was inadequate because the 
opinion did not fully address the diagnosis of a "mixed 
frequency hearing loss" in both ears at retirement in 
November 1981.

The Veteran contends that service connection for bilateral 
hearing loss is warranted on the basis that he was exposed to 
excessive noise in service from acoustic trauma during flight 
line operations.  His personnel records reflect assignments 
as an aircraft maintenance manager for the Air Force.

Audiometric testing in service in February 1964 revealed pure 
tone thresholds, in decibels, ASA units converted to ISO 
units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
15
15
5
5

Audiometric testing in service in August 1971 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
15
15
15
20
20

Audiometric testing in service in October 1979 revealed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
10
15
10
25

Audiometric testing in service on August 18, 1980 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30
LEFT
5
10
25
25
30

Audiometric testing in service on August 25, 1980 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
20
LEFT
10
10
10
15
20

Audiometric testing in service at the Veteran's retirement 
examination in November 1981 revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
15
25
LEFT
10
5
10
20
15

More recent audiometric testing in February 2007 revealed 
pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
60
LEFT
10
15
35
55
60

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).
 
Moreover, if a chronic disease is shown in service, and at 
any time after service, the disease will be service-
connected.  38 C.F.R. § 3.303(b).

Given the likelihood that the Veteran had in-service noise 
exposure associated with flight line operations, an 
examination is needed to determine whether the Veteran has a 
current hearing loss disability, and if so, whether it had 
its onset during service or is related to his active 
service-to specifically include in-service noise exposure 
during flight line operations as alleged.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2009).

Disability Manifested by Numbness and
Hardness of the Hands and Fingertips 

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

In September 2005, the veteran testified that his fingers 
become numb, and that the numbness and the peeling of his 
hands might be related.  He also testified that he sought 
treatment from a neurologist in 1997.  Records from the 
neurologist suggest that the findings were not conclusive; 
and that further neurological testing, such as an MRI of the 
cervical spine, would be necessary.

The Board notes that, during a VA neurological disorders 
examination in February 2007, the Veteran did not report 
numbness of his hands.  In a June 2007 addendum, the same VA 
examiner opined that, if the Veteran did have numbness of his 
hands, it would be medically probable that the numbness is 
related to his rather extensive cervical osteoarthritis.

The report of a July 2009 VA examination reflects that the 
claims file was not available to the examiner for review.  
Moreover, the examiner recommended further evaluation.

Service treatment records, dated in February 1968, include an 
impression of cervical arthritic process with headaches, 
aggravated by tension.  Service treatment records, dated in 
April 1980, include a provisional diagnosis of cervical 
radiculopathy and note a history of cervical osteoarthritis.  
Subsequent X-rays later that same month, however, revealed a 
normal cervical spine.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

As noted in the Board's May 2008 remand, the Board has 
accepted the Veteran's March 2008 correspondence as an 
inferred claim for service connection for cervical 
osteoarthritis with numbness of the hands, which is 
inextricably intertwined with the issue on appeal.  That 
issue has not been adjudicated by the RO, and both matters 
should be adjudicated simultaneously.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's 
current complaints of hearing loss; and 
to obtain information as to the current 
nature and likely etiology of any current 
hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the Veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service noise exposure during flight 
line operations as reported by the 
Veteran. 

The examiner should provide a rationale 
for the opinions and should discuss the 
relevance of any changes in audiometric 
findings in service, the diagnosis of 
mixed frequency hearing loss at the 
retirement examination, the November 2007 
VA examination report and opinion, and 
the October 2009 private medical report 
reflecting hearing loss secondary to 
acoustic trauma.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of numbness and hardness of 
the hands and fingertips, and to 
determine:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that any such disability 
either had its onset in service, or 
is the result of disease or injury 
incurred or aggravated during 
service-to specifically include the 
in-service incidents of cervical 
osteoarthritis and radiculopathy; or 

(b) whether it is at least as likely 
as not (50 percent probability or 
more) that the Veteran's service-
connected dyshidrosis of the hands 
caused or increased any current 
disability underlying the Veteran's 
current complaints of numbness and 
hardness of the hands and 
fingertips.  

The examiner should reconcile any opinion 
with the service treatment records and 
reports of VA examinations in June 2007 
and July 2009, and specify that those 
records have been reviewed (these records 
have been tabbed in the claims folder for 
identification). 

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
the examination should note review of the 
file.

3.  After ensuring that the requested 
actions are completed, adjudicate the 
intertwined issue of service connection 
for cervical osteoarthritis with numbness 
of the hands; and re-adjudicate the 
issues of service connection for a 
disability manifested by numbness and 
hardness of the hands and fingertips, and 
for bilateral hearing loss.  A 
supplemental statement of the case should 
be prepared if service connection for 
bilateral hearing loss is denied, or if 
service connection for a disability 
manifested by numbness and hardness of 
the hands and fingertips is denied.  The 
Veteran should be informed that review on 
appeal of a denial of service connection 
for cervical osteoarthritis with numbness 
of the hands may be obtained only through 
the usual appellate procedures including 
a notice of disagreement, statement of 
the case, and substantive appeal.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


